141 F.3d 1168
NOTICE:  Eighth Circuit Rule 28A(k) governs citation of unpublished opinions and provides that they are not precedent and generally should not be cited unless relevant to establishing the doctrines of res judicata, collateral estoppel, the law of the case, or if the opinion has persuasive value on a material issue and no published opinion would serve as well.Katherine HALE, Appellant,v.Marvin T. RUNYON, Jr., Postmaster General, United StatesPostal Service Agency, Central Region, Appellee.
No. 96-3999.
United States Court of Appeals, Eighth Circuit.
Submitted Feb. 6, 1998.Filed March 3, 1998.

Appeal from the United States District Court for the Western District of Missouri.
Before McMILLIAN, LOKEN, and MURPHY, Circuit Judges.
PER CURIAM.


1
Katherine Hale appeals the district court's1 adverse grant of partial summary judgment in her employment discrimination suit against Postmaster General Marvin T. Runyon, Jr., and the United States Postal Service.  Having carefully reviewed the record and the parties' submissions on appeal, we conclude the judgment was correct.  Accordingly, we affirm.  See 8th Cir.  R. 47B.



1
 The Honorable Russell G. Clark, United States District Judge for the Western District of Missouri